DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 04/04/2019.
	Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 3, 11 and 19 recite the limitation “the permissions check”. There is insufficient antecedent basis for this limitation in the claim. It can be corrected to (a permissions check).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-8 directed to a machine. Claims 9-16 directed to a process. Claims 17-20 directed to a machine.
Step 2A, Prong1:
	Claims 1, 3, 7-9, 11, 15-17 and 191 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of rewarding an information exchange transaction without significantly more. The independent claims of 1, 9 and 17 recite the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity as the claims recite concepts including agreements in the form of contracts, legal obligations, marketing or sales activities or behaviors, and business relations.  See MPEP 2106.04 (a)(2) (II)(B). In addition, the independent claims recite concepts of Managing Personal Behavior or Relationships or Interactions Between People, include social activities, teaching, and following rules or instructions See MPEP 2106.04 (a)(2) (II)(C).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are for claim 1; “server”, “processing circuitry”, and Claim 17; “A non-transitory computer-readable storage medium storing computer-readable instructions thereon which, when executed by a computer, cause the computer to perform a method”. See MPEP 2016.05 (h).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The independent claims recite the additional limitations of “by a blockchain”. See MPEP 2106.05(g).
Step 2B:
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  
	In addition, the dependent claims recite:
Claims 3, 11 and 19; recite an abstract idea of “deny the information exchange transaction in response to a determination that the contributors did not pass the permissions check, and 23update … the information exchange input … in response to a determination that the information … is invalid”. The claim recite additional elements, such as “processing circuitry”,  “the database”, “stored in the blockchain”, and “non-transitory computer-readable storage medium” that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning. See MPEP 2106.05(d).
Claims 7 and 15; recite an abstract idea of “the information exchange transaction includes metadata including a type of information exchange transaction and at least a portion of content of the information exchange transaction”. Which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “the unique code” that do not integrate the exception into a practical application as the 
Claims 8 and 16; recite an abstract idea of “the type of information exchange transaction includes a one to one transaction, a one to many transaction, a many to many transaction, and ongoing collaboration. The claim do not recite additional elements, which can integrate the exception into a practical application. Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning. See MPEP 2106.05(d).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 4, 6-9, 12, 14-17 and 20 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. US 2015/0347971 A1 to D'AMORE et. al. (“D'AMORE”) in view of US. Pat. Pub. No. US 2019/0122152 A1 to McCoy et. al. (“McCoy”). 
Regarding claims 9, 1 and 17. D'AMORE teaches a method of accurately rewarding an information exchange transaction, comprising: 
tracking an information exchange transaction (D'AMORE, Fig. 3; “an environment is provided for one of more users to collaborate 32” [Wingdings font/0xE0] “information about ; 
identify contributors in the information exchange transaction (D'AMORE, Fig. 3; “information about who added what contribution is tracked”. [0046-0047]; “one or more individuals (users, members, etc.) or Groups collaborate … an authorized user, member, group, group member, etc … information about which user added what contribution is tracked); 
determining a level of contribution of each contributor  (D'AMORE, Fig. 3; “rights are determined based on the tracked information … 36”. [0048]; “the tracked information includes one or more documents … a document describes and/or evinces rights”). [0249]; “systems are configured to operate to define, determine … track … collaborative success and/or level of collaborative quality”), the level of contribution being secured (D'AMORE, [0049]; “information regarding the determined rights is stored, non-transiently, in a storage medium 24”); and 
awarding each contributor based on their level of contribution (D'AMORE, Fig. 3; “according to one example, compensation is determined”. [0050]; “compensation is determined. For example, a right to compensation is determined. In some embodiments, compensation information is determined regarding all or a portion of the users who collaborated on the work”).
D'AMORE substantially discloses the claimed invention; however, D'AMORE fails to explicitly disclose the data is stored “by a blockchain”. However, McCoy by a blockchain (McCoy, Fig. 5; “store contributions 500” [Wingdings font/0xE0] “build blockchain 502”. [0062]; “level 502 the contributed content pieces may be used with block chain technology for tracking contributions” Fig. 6; “for each unit, establish work credit 600”).
		Therefore, it would have been obvious to one of ordinary skill in the tracking conurbation information art at the time of filing to modify D'AMORE to include a known technology teaching of by a blockchain, as taught by McCoy, where this would be performed in order to track the play testing and can be analyzed to determine the effects of adding the new content to the data.  McCoy [0056].    
   

	Regarding claims 7-8 and 15-16. Claims 7-8 and 15-16 have been analyzed and are rejected for the same rationale used to reject claims 9, 1 and 17. Claims 7-8 and 15-16 limitations do not teach or define any new limitations beyond claims 9, 1 and 17; therefore, claims 7-8 and 15-16 are rejected under the same rationale.

	Claims 2-3, 5, 10-11, 13 and 18-19 are rejected under 35 U.S.C 103 as being unpatentable over D'AMORE in view of McCoy further in view of US. Pat. Pub. No. US 20180158051 A1 to ARORA (“ARORA”).
the method of claim 9, wherein determining the level of contribution of each contributor further comprises: 
receiving information exchange input via an application or development software; checking user permissions (D'AMORE, [0208]; “implementing suitable security measures, such as … a specified authority title or level, password, biological condition detectable by biosecurity, geographic location, IP address, or other predefined characteristic, or any combination thereof”); 
storing the information exchange input in a database in response to a determination that the information exchange input was received with permission  (D'AMORE, [0209]; “the CWCS may include or operate with a database of pre-stored contract templates or portions of contract templates (templates for contract terms, contract sections, or the like), where each template includes text for a complete contract term, contract section or complete contract”); 
The combination substantially discloses the claimed invention; however, The combination fails to explicitly disclose “appending the information exchange input to the blockchain via a direct access point; performing an integrity check on the information exchange input stored in the database using the blockchain; determining if the information stored in the database is valid; rewarding the information exchange transaction in response to a determination that the information stored in the database is valid”. However, ARORA teaches
appending the information exchange input to the blockchain via a direct access point (ARORA, [0024]; “a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain … the transaction appended to transaction data”. Fig. 4; “post encrypted credentials to blockchain 424”); 
performing an integrity check on the information exchange input stored in the database using the blockchain (ARORA, [0024]; “a blockchain may also … confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”); 
determining if the information stored in the database is valid (ARORA, Fig. 4, [0065]; “In step 416, the receiving device 302 of the point of sale device 104 may retrieve the encrypted payment credentials from the public data source 110, which may be identified using the transaction identifier, which may be provided to the public data source 110 using the transmitting device 322 of the point of sale device 104”); and 
rewarding the information exchange transaction in response to a determination that the information stored in the database is valid (ARORA, Fig. 4, [0065]; “step 418, the decryption module 320 of the point of sale device 104 may decrypt the encrypted payment credentials using the public key decoded from the machine-readable code, which may then be used in the electronic payment transaction initiated by the point of sale device 104”).
		Therefore, it would have been obvious to one of ordinary skill in the tracking conurbation information art at the time of filing to modify McCoy to include a known 

Regarding claims 11, 3 and 19. The combination of D'AMORE in view of McCoy in view of ARORA disclose the method of claim 10, further comprising:
The combination of D'AMORE in view of McCoy substantially discloses the claimed invention; however, the combination fails to explicitly disclose “denying the information exchange transaction in response to a determination that the contributors did not pass the permissions check; updating the database with the information exchange input stored in the blockchain in response to a determination that the information stored in the database is invalid”. However, ARORA teaches:
denying the information exchange transaction in response to a determination that the contributors did not pass the permissions check (ARORA, [0035]; “an authorization request may be forwarded to the issuing institution 108, which may ; and 
updating the database with the information exchange input stored in the blockchain in response to a determination that the information stored in the database is invalid  (ARORA, [0035]; “the point of sale device 104 may be configured to discard the encrypted payment credentials, decrypted payment credentials, and public key”) .
		Therefore, it would have been obvious to one of ordinary skill in the tracking conurbation information art at the time of filing to modify McCoy to include a known technology teaching of denying the information exchange transaction in response to a determination that the contributors did not pass the permissions check; updating the database with the information exchange input stored in the blockchain in response to a determination that the information stored in the database is invalid, as taught by ARORA, where this would be performed in order to technical solution that improves the technology used in conveying payment card credentials from plastic cards, chip enabled cards and mobile computing devices. See ARORA [0004].

	Regarding claims 12 and 4. Claims 12 and 4 have been analyzed and are rejected for the same rationale used to reject claims 2, 10 and 18. Claims 12 and 4 limitations do not teach or define any new limitations beyond claims 2, 10 and 18; therefore, claims 12 and 4 are rejected under the same rationale.

 The combination of D'AMORE in view of McCoy in view of ARORA disclose the method of claim 10, wherein 
The combination of D'AMORE in view of McCoy substantially discloses the claimed invention; however, the combination fails to explicitly disclose, “The direct access point is a digital wallet”. However, ARORA teaches
The direct access point is a digital wallet (ARORA, [0022]; “provide consumers … electronic wallets”).
	Therefore, it would have been obvious to one of ordinary skill in the tracking conurbation information art at the time of filing to modify McCoy to include a known technology teaching of a direct access point is a digital wallet, as taught by ARORA, where this would be performed in order to provide more secure methods that require additional time and actions to be performed by the consumer. See ARORA [0003].

Regarding claims 14, 6 and 20. The combination of D'AMORE in view of McCoy disclose the method of claim 9, wherein awarding each contributor further comprises: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose, “receiving a request from a first device to generate a unique code for the information exchange transaction; determining whether the unique code has been identified by another device; and transmitting an award to the first device in response to a determination that the unique code was identified by another device or a plurality of other devices”. However, ARORA teaches 
receiving a request from a first device to generate a unique code for the information exchange transaction (ARORA,  Fig. 4; “generate QR Code with public key 408” [Wingdings font/0xE0] “Display QR Code 410”); 
determining whether the unique code has been identified by another device (ARORA, Fig. 4, [0064]; “In step 412, the input device 316 of the point of sale device 104 may read the machine-readable code, such as a QR code, as displayed by the computing device 102”); and 
transmitting an award to the first device in response to a determination that the unique code was identified by another device or a plurality of other devices (ARORA, Fig. 4; Point of sale device 104” [Wingdings font/0xE0] “decrypt payment credentials for use 418”).

	Therefore, it would have been obvious to one of ordinary skill in the tracking conurbation information art at the time of filing to modify D'AMORE to include a known technology teaching of receiving a request from a first device to generate a unique code for the information exchange transaction; determining whether the unique code has been identified by another device; and transmitting an award to the first device in response to a determination that the unique code was identified by another device or a plurality of other devices, as taught by ARORA, where this would be 


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/AVIA SALMAN/Examiner, Art Unit 3687           

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                     






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2, 4-6, 10, 12-14, 18, and 20 are eligible under 35 USC 101.